[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-11910                ELEVENTH CIRCUIT
                                                          DECEMBER 22, 2008
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 90-00145-CR-CB

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ERWIN EDWARDS, SR.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                            (December 22, 2008)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Erwin Edwards, Sr. appeals the denial of his pro se 18 U.S.C. § 3582(c)(2)

motion to reduce his sentence. After review, we affirm.

                               I. BACKGROUND

      In 1991, a jury found Edwards guilty of conspiracy to possess with intent to

distribute cocaine and a mixture containing cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. At sentencing, Edwards’s base offense level was 38,

pursuant to U.S.S.G. § 2D1.1(c)(3) (1990), because he possessed more than 1.5

kilograms of crack cocaine. After receiving a three-level role enhancement,

Edwards’s total offense level was 41. Edwards was designated a career offender

under U.S.S.G. § 4B1.1 based on his two prior violent felonies, which gave him a

criminal history category of VI. Edwards’s resulting guidelines range was 360

months’ to life imprisonment. The district court imposed a life sentence.

      In March 2008, Edwards filed a § 3582 motion to reduce his sentence.

Edwards’s motion was based on Amendment 706 to the Sentencing Guidelines,

which lowered the base offense levels under U.S.S.G. § 2D1.1 for crack cocaine

offenses. See U.S.S.G. App. C, Amends. 706, 713; United States v. Moore, 541

F.3d 1323, 1325 (11th Cir. 2008).

      The district court denied the motion, concluding that § 3582(c)(2) did not

authorize a reduction in sentence. The district court explained that because



                                          2
Edwards was sentenced as a career offender, Amendment 706 did not lower his

guidelines range of 360 months’ to life imprisonment. Edwards filed this appeal.

                                     II. DISCUSSION

       Under § 3582(c)(2), a district court has discretion to reduce the term of

imprisonment of an already incarcerated defendant if that defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o).” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1) (Supp. May

1, 2008). However, “[w]here a retroactively applicable guideline amendment

reduces a defendant’s base offense level, but does not alter the sentencing range

upon which his or her sentence was based, § 3582(c)(2) does not authorize a

reduction in sentence.” Moore, 541 F.3d at 1330; see also U.S.S.G. §

1B1.10(a)(2)(B) (Supp. May 1, 2008).1

       Here, the district court did not err in concluding it lacked authority to modify

Edwards’s sentence. After Amendment 706, Edwards’s base offense level would

be 36 instead of 38, see U.S.S.G. § 2D1.1(c)(2) (Supp. May 1, 2008), and his total

offense level would be 39. See United States v. Bravo, 203 F.3d 778, 780 (11th



       1
       We review de novo a district court’s legal conclusions regarding the scope of authority to
modify a sentence under § 3582(c)(2). United States v. White, 305 F.3d 1264, 1267 (11th Cir.
2002).

                                               3
Cir. 2000) (explaining that, in recalculating a defendant’s sentence under an

amended guideline, “[a]ll other guideline application decisions made during the

original sentencing remain intact”). As a career offender with a criminal history

category of VI, however, Edwards’s sentencing range would remain 360 months’

to life imprisonment. See U.S.S.G. Sentencing Table (providing a sentencing

range of 360 months’ to life imprisonment for a defendant with a criminal history

category of VI and an offense level between 37 and 42). Thus, Amendment 706

did not lower Edwards’s sentencing range, and § 3582(c)(2) does not authorize a

reduction in his term of imprisonment. See Moore, 541 F.3d at 1327-28; U.S.S.G.

§ 1B1.10(a)(2)(B) (Supp. May 1, 2008). Because Edwards does not qualify for

resentencing under § 3582(c)(2), the district court had no occasion to consider the

18 U.S.C. § 3553(a) factors and the advisory guidelines or to exercise its discretion

to impose a new sentence.

      To the extent Edwards argues that United States v. Booker, 543 U.S. 220,

125 S. Ct. 738 (2005) entitles him to a sentence reduction, Booker does not provide

a jurisdictional basis for § 3582 relief. United States v. Jones, ___ F.3d ___, No.

08-13298, 2008 WL 4934033, at *2 (11th Cir. Nov. 19, 2008). Edwards’s

challenges to various sentencing calculations made at his original sentencing are

outside the scope of this § 3582(c)(2) proceeding, and we do not address them.



                                          4
See 18 U.S.C. § 3582(c)(2) (limiting proceedings under the statute to cases where a

retroactive amendment affects the applicable guidelines range); United States v.

Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005) (explaining that all original

sentence determinations remain unchanged in a § 3582(c)(2) proceeding except for

the amended guidelines range).

      AFFIRMED.




                                         5